                                                        U.S. Department of Justice

                                                        Criminal Division



Fraud Section                                           Washington, D.C. 20530
1400 New York Avenue, NW
Washington, D.C. 20530



                                                        November 2, 2020

Charles Curlett
Rosenberg Martin Greenberg, LLP
25 South Charles Street, 21st Floor
Baltimore, Maryland 21201

        Re:     United States v. Yousef Bishara

Dear Counsel:

       This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”) that has been offered to your client, Yousef Bishara (hereinafter “Defendant”), by
the U.S. Department of Justice, Criminal Division, Fraud Section (“this Office”). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer
has not been accepted by November 6, 2020, it will be deemed withdrawn. The terms of the
Agreement are as follows:

                                         Offense of Conviction

       1.      The Defendant agrees to plead guilty to Count One of the First Superseding
Indictment, which charges the Defendant with conspiracy to commit wire fraud, in violation of 18
U.S.C. § 1349. The Defendant admits that the Defendant is, in fact, guilty of the offense and will
so advise the Court.

                                        Elements of the Offense

       2.       The elements of the offense to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows: That on or about the time
alleged in the First Superseding Indictment, in the District of Maryland:

               a.      Two or more persons agreed to do something that federal law prohibits, that
is, to commit wire fraud, as charged in the First Superseding Indictment; and

                b.         The Defendant knew of the conspiracy and willfully joined the conspiracy.
                                              Penalties

        3.     The maximum penalties provided by statute for the offense to which the Defendant
is pleading guilty are as follows:

                               Minimum       Maximum        Supervised      Maximum         Special
Count          Statute
                                Prison        Prison         Release          Fine         Assessment

  1       18 U.S.C. § 1349        N/A         20 years        3 years        $250,000         $100

                a.      Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.

               b.      Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release.

               c.     Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

                 d.      Payment: If a fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

               e.      Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

                f.      Collection of Debts: If the Court imposes a fine or restitution, this Office
will be responsible for collecting the debt. If the Court establishes a schedule of payments, the
Defendant agrees that: (1) the full amount of the fine or restitution is nonetheless due and owing
immediately; (2) the schedule of payments is merely a minimum schedule of payments and not the
only method, nor a limitation on the methods, available to the United States to enforce the
judgment; and (3) the United States may fully employ all powers to collect on the total amount of
the debt as provided by law. Until the debt is paid, the Defendant agrees to disclose all assets in
which the Defendant has any interest or over which the Defendant exercises direct or indirect
control. Until the money judgment is satisfied, the Defendant authorizes this Office to obtain a
credit report in order to evaluate the Defendant’s ability to pay, and, if applicable, to request and
review the Defendant’s federal and state income tax returns. The Defendant agrees to complete
and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of federal tax return
information) and a financial statement in a form provided by this Office.




                                                  2
                                         Waiver of Rights

       4.      The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

               a.     If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

               b.      If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

                c.    If the Defendant went to trial, the government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the government’s witnesses. The Defendant would not have to present
any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses in
defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

               d.     The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

               e.      If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

               f.      By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

               g.       If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further



                                                 3
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

                 h.    By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

                              Advisory Sentencing Guidelines Apply

       5.       The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. §§ 3551–3742 (excepting 18 U.S.C. §§ 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

                           Factual and Advisory Guidelines Stipulation

       6.     This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

                 a.     This Office and the Defendant further agree that the applicable base offense
level is a level 7 pursuant to United States Sentencing Guidelines (“U.S.S.G.”) § 2B.1.1.

               b.      This Office and the Defendant further agree that:

                       i.     a 14-level enhancement applies pursuant to U.S.S.G.
§ 2B.1.1(b)(1)(I) to account for the fact that the loss amount attributable to the Defendant during
the period of time he was involved in the conspiracy was approximately $1,130,488;

                     ii.    a 4-level enhancement applies pursuant to U.S.S.G.
§ 2B1.1(b)(2)(B) because the offense resulted in substantial financial hardship to five or more
victims; and

                        iii. a 2-level enhancement applies pursuant to U.S.S.G. § 2B1.1(b)(10)
because the fraudulent scheme was committed abroad and/or sophisticated means were used to
effectuate the offense.



                                                  4
                c.     The Office and the Defendant do not agree as to whether a reduction in the
offense level should apply pursuant to U.S.S.G. § 3B1.2 because the Defendant had a mitigating
role in the offense, but the parties agree that the Defendant shall be able to advocate for such a
reduction before the Court and that the Office may oppose such a reduction.

                 d.     This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant’s prompt recognition and
affirmative acceptance of personal responsibility for the Defendant’s criminal conduct. This
Office agrees to make a motion pursuant to U.S.S.G. § 3E1.1(b) for an additional 1-level decrease
in recognition of the Defendant’s acceptance of personal responsibility for the Defendant’s
conduct. This Office may oppose any adjustment for acceptance of responsibility under U.S.S.G.
§ 3E1.1(a) and may decline to make a motion pursuant to U.S.S.G. § 3E1.1(b), if the Defendant:
(i) fails to admit each and every item in the factual stipulation; (ii) denies involvement in the
offense; (iii) gives conflicting statements about the Defendant’s involvement in the offense; (iv) is
untruthful with the Court, this Office, or the United States Probation Office; (v) obstructs or
attempts to obstruct justice prior to sentencing; (vi) engages in any criminal conduct between the
date of this Agreement and the date of sentencing; (vii) attempts to withdraw the plea of guilty; or
(viii) violates this Agreement in any way.

        7.      There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

        8.      Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

                                     Obligations of the Parties

        9.      At the time of sentencing, this Office and the Defendant reserve the right to
advocate for a reasonable sentence, period of supervised release, and/or fine considering any
appropriate factors under 18 U.S.C. § 3553(a). This Office reserves the right to bring to the Court’s
attention all information with respect to the Defendant’s background, character, and conduct that
this Office deems relevant to sentencing.

                                         Waiver of Appeal

      10.     In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

               a.      The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground



                                                  5
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute to which the Defendant is pleading guilty is unconstitutional, or on the ground that
the admitted conduct does not fall within the scope of the statute, to the extent such challenges
legally can be waived.

                b.      The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

                     (i)   The Defendant reserves the right to appeal any sentence that exceeds
the statutory maximum; and

                       (ii)    This Office reserves the right to appeal any sentence below a
statutory minimum.

               c.      The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

                                              Forfeiture

        11.     The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property derived
from, or otherwise involved in, the offenses.

        12.    The Defendant agrees to consent to the entry of an order of forfeiture and waives
the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2 and 43(a) regarding
notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the change-
of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the forfeiture
in the judgment.

         13.      The Defendant agrees to assist fully in the forfeiture of property. The Defendant
agrees to disclose all assets and sources of income, to consent to all requests for access to
information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

       14.   The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,



                                                  6
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

                      Defendant’s Conduct Prior to Sentencing and Breach

        15.      Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

         16.    If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement;
and (iii) in any criminal or civil proceeding, this Office will be free to use against the Defendant
all statements made by the Defendant and any of the information or materials provided by the
Defendant, including statements, information, and materials provided pursuant to this Agreement,
and statements made during proceedings before the Court pursuant to Rule 11 of the Federal Rules
of Criminal Procedure. A determination that this Office is released from its obligations under this
Agreement will not permit the Defendant to withdraw the guilty plea.

                                         Court Not a Party

        17.     The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this Agreement, or if the Court imposes any sentence up
to the maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations
under this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.

                                         Entire Agreement

        18.     This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.



                                                 7
       If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to rrie promptly.

                                             Very truly yours,

                                             DANIEL S. KAHN
                                             Acting Chief, Fraud Section
                                             U.S. Department of Justice, Criminal Division


                                         By: _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                            L. Rush Atkinson, Assistant Chief
                                            Caitlin R. Cottingham, Assistant Chief
                                            Jessee C. Alexaoder-Hoeppner,'Trial Attorney


       I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the rep   tation of my attorney.




         I am the Defendant's attorney. I have carefully reviewed every part of this Agreement,
 including the Sealed Supplement with the Defendant. The Defendant advises me that the
 Defendant understands and accepts its tenns. To my knowledge, the Defendant's decision to enter
 into this Agreement is an informed and voluntary one.


   11/11µ0
 Date
        I                                    ~~
                                            Charles Curlett, ~




                                               8
                                       ATTACHMENT A

                                  STIPULATION OF FACTS

        The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

                     The Defendant and Related Individuals and Entities

        1.     From in or around October 2014 through in or around September 2017, the
Defendant Yousef Bishara worked on behalf of an Israel-based business, Yukom Communications
(“Yukom”), which provided sales and marketing services, including “retention services,” for two
internet-based businesses with the brand names BinaryBook and BigOption (collectively “the
Binary Options Organization”).

       2.      In or around October 2014, the Defendant was hired to work as a sales
representative on behalf of the Binary Options Organization. Throughout the Defendant’s tenure
with the Binary Options Organization, Yakov Cohen and Yosef Herzog were principals of and had
ownership interests in the Binary Options Organization.

       3.      BinaryBook and BigOption representatives sold and marketed financial
instruments known as “binary options” to customers located throughout the world, including in
the United States and within the District of Maryland.

     4.     The Defendant worked under the supervision of Cohen, Herzog, Lee Elbaz, Ori
Maymon, Nissim Alfasi, Elad Bigelman, and others.

                   Background on Binary Options and Related Definitions

        5.      A “binary option” was a type of option contract in which the payout depended on
the outcome of a discrete event, typically related to whether the price of a particular asset — such
as a stock or a commodity — would rise above or fall below a specified amount. Unlike standard
options, investors in binary options were not being given the opportunity to actually purchase a
stock or a commodity but, rather, were effectively predicting whether its price would be above or
below a certain amount at a certain time of the day. The option holder was typically promised that
when the binary option expired, the option holder will receive either a pre-determined amount of
cash or nothing.

       6.      A “conversion” representative was a salesperson responsible for converting a
prospective binary options customer into an investor and obtaining an initial deposit of funds.

       7.     A “retention” representative was responsible for working with the investor going
forward with the goal of obtaining additional deposits. As part of this effort, the Defendant and
other retention representatives were responsible for educating clients on how to use the
BinaryBook and BigOption platforms.


                                                 9
       8.    A “bonus” was an amount of purported funds that representatives of BinaryBook
and BigOption could contribute to an investor’s account to be used in trading.

        9.      A “risk free trade” or “insured trade” was a trade offered by representatives to
investors in which the investors’ accounts would be reimbursed by “bonus” funds in the event of
a losing trade.

         The Defendant’s Participation in the Conspiracy and Fraudulent Scheme

        10.    The Defendant and other representatives of BinaryBook and BigOption, under the
training and direction of Elbaz, Cohen, Herzog, Maymon, Alfasi, Bigelman, and others, agreed to
induce BinaryBook and BigOption investors to deposit funds based on material
misrepresentations, including:

             i.       false statements and material omissions regarding the alignment of financial
                      incentives between investors and representatives — i.e., claiming to
                      represent the interests of investors when, in fact, they were not representing
                      the interests of investors;

             ii.      false statements and material omissions regarding the suitability of binary
                      options as investments and returns on investments in binary options;

            iii.      false statements and material omissions about the names, qualifications, and
                      physical location of representatives assisting investors;

            iv.       false statements and material omissions regarding investors’ ability to
                      withdraw investment funds and about the reasons that funds could not be
                      withdrawn; and

             v.       false statements and material omissions regarding — and the deceptive use
                      of — so-called “bonuses,” “risk free trades,” and “insured trades.”

        11.    BinaryBook and Big Option representatives communicated with investors through
the internet and communicated with clients by email and telephone. The calls with clients were
recorded and used for training purposes.

       12.   BinaryBook and BigOption representatives were not representing the interests of
investors. When investors lost money, the owners of BinaryBook and BigOption profited.

      13.     The Defendant’s commissions were based on net deposits — that is, how much
money his clients deposited minus any amounts clients were able to withdraw.

       14.     BinaryBook and BigOption representatives falsely referred to themselves as
“analysts,” “brokers,” and “traders” to potential investors, when in fact they were sales
representatives. The Defendant did not have a background in finance, business, or the financial
markets.




                                               10
        15.    The Defendant had direct contact with investors and induced clients to invest in
binary options by falsely representing the return on investment and using “bonuses” to convince
clients to continue to deposit funds. The Defendant also attempted to prevent investors from
withdrawing funds from their accounts.

       16.    The Defendant used aliases — referred to internally as “stage names” — while
working on behalf of BinaryBook. The Defendant used his stage names — “Omar Alamin” and
“Omar Abdullah” — to interact with client investors, and he also falsely presented his location
and professional qualifications to client investors.

       17.     As an example, on or about August 4, 2016, the Defendant sent several Yukom
employees a template email in which the Defendant falsely claimed to have master’s degree in
“Economy & Finance” from a U.S. university, that he was “making 83% profit for my clients,”
and that “within first month of trading, client’s account should generate 55-75% profit.”

        18.     On a recorded call, the Defendant told an investor based in Qatar, with respect to
the offer of a $10,000 matching bonus: “There is no risk here, it’s win-win situation . . . . The offer
that you take is 100% bonus . . . . We have to give you now another 10,000 as a bonus, as real
money . . . It’s win-win situation, there is no risk here.” The Defendant did not disclose the
conditions associated with bonuses that prevented investors from withdrawing their money.

        19.     On or about September 8, 2015, in a recorded call with another investor, the
Defendant, who claimed to be calling from the BigOption office in London, tried to convince the
client not to withdraw his money, saying that “what happened in the market in last two months . . .
is very dangerous . . . a lot of people lose a lot of money but [you didn’t] lose one cent because
[your] broker is Omar Abdullah . . . and because . . . I’m really with you.” The investor insisted
“I need my money” and asked the Defendant to sell his positions, and the Defendant said that he
“will check what we can sell from the trades” and told the investor to “calm down.” On or about
September 10, 2015, the Defendant emailed management to tell them that he “calmed [the investor]
down” and they “will continue to trade together.”

        20.     The Defendant repeatedly requested to have clients placed on “high risk,” meaning
that the platform provider would make adjustments to the client’s trading settings to make it more
likely that the client would lose trades in the future in order to prevent the client from attempting
to withdraw funds.

               a. On or about June 4, 2015, the Defendant emailed ilcoordinator@bigoption.com
                  with a client’s name and account number in the subject line, requesting “please
                  put in high risk ASAP.” The email was forwarded to the platform provider that
                  same day.

               b. On       or     about    July   29,    2016,     the     Defendant       emailed
                  shiftmanageril@binarybook.com and Alfasi with a client’s name and account
                  number in the subject line, requesting “[p]lease put in high risk, client trade a
                  lot, client trading very good.”

       21.     In furtherance of the conspiracy, members of the conspiracy directly communicated
with investors within the District of Maryland.

                                                  11
     22.     In furtherance of the conspiracy, the Defendant was responsible for approximately
,130,488 in investor losses based on his direct interactions with investors as a sales
presentative.


      SO STIPULATED:

                                            L. Rush Atkinson, Assistant Chief
                                            Caitlin R. Cottingham, Assistant Chief
                                            Jessee C. Alexander-Hoeppner, Trial Attorney




                                             c~(itl
                                              Counsel for Defendant
                                                                                                 /'




                                                   12
